DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/9/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5 and 6 of claim 1 recite “…M output compressors respectively placed at the output of each amplifier…”
This limitation does not have an exact antecedent basis.
It is suggested that this limitation be amended to “…M output compressors respectively placed at the output of each one of the M amplifiers…”
Line 7 of claim 1 recites “…wherein it comprises…”
This limitation does not have exact antecedent basis.
the chirped pulse amplification chain comprises…”
Lines 8 and 9 of claim 1 recite “…the first amplifier…”
A first amplifier has not been previously recited, thus lacking antecedent basis.
It is suggested that this limitation be amended to  “…a first one of the M amplifiers…”
Line 13 of claim 1 recites “…the first amplifier…”
A first amplifier has not been previously recited, thus lacking antecedent basis.
It is suggested that this limitation be amended to  “…the first one of the M amplifiers…”
Lines 14 and 15 of claim 1 recite “…compressing device depending on the output compressor chosen among the M output compressors…”
It is suggested that this limitation be amended to “…compressing device depending on an output compressor chosen among the M output compressors…” in order to perfect antecedent basis.
Claims 2-6 depend on claim 1.
Lines 2 and 3 of claim 6 recite “…wherein it includes the following steps…”
It is suggested that this limitation be amended to “…wherein the method includes the following steps…”
Line 4 of claim 6 recites “…stretching the pulse with the stretcher…” 
	There is not previous recitation of “the pulse” in either claim 6 or parent claim 1, thus creating a lack of antecedent basis.
	It is suggested that either parent claim 1 or claim 6 be amended to positively recite “a pulse”.
	Lines 6-11 pf claim 6 recite:
	“…depending on an output compressor chosen among said output compressors, sending the pulse to the partially compressing device via the optical switch or passing directly to 
 	These limitations should be amended as follows to clarify antecedent basis:
	“…depending on an output compressor chosen among said M output compressors, sending the pulse to the partially compressing device via the optical switch or passing directly to the following step, sending the pulse through the cascade of M amplifiers from the first one of M amplifiers to one of the M the amplifiers associated with the chosen output compressor, sending the pulse to said chosen output compressor.”

		                      Prior Art Cited by the Examiner
	Moro et al (FR 2872592 A1) – teaches a chirped pulse amplification chain (figure 1) wherein the system utilizes stretchers and compressors (figure 2A, figure 2B, figure 3A and figure 3B) that include dispersive elements (GC) with displacement means such that the system can be adapted to amplify pulses of different duration.
	Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The cited prior art, when taken alone or in combination, does not teach or suggest a partially compressive device between a stretcher and a first amplifier of a chain wherein an optical switch is configured to send a beam to the first amplifier or the partially compressive device based on a chosen output compressor respectively connected to one of the amplifiers in the chain.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645